DETAILED ACTION
Response to Arguments
Applicant's arguments filed 22 APR 21 have been fully considered but they are not persuasive.
Applicant asserts that US 4,264,045 to Campbell “does not disclose that canisters 22, 24, 26, 28 are sub-projectiles that are fired from a spin stabilized carrier shell, or that a holding device is deformed due to centrifugal forces caused by rotation of the sub-projectiles such that the sub-projectiles are released in a controlled manner upon being fired from the carrier shell.”  The examiner respectfully disagrees.
With respect to the first clause, whether Campbell uses the claim language expressly, it has been held that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, Campbell may describe the invention in language other than that used by Applicant and still meet the claim(s).
Applicant discloses “spin stabilized” but once at ¶ [0001], with respect to “projectiles containing a releasable payload,” id.  Presumably, spin stabilization is when a projectile spins during and after launching, which spinning aids in stabilizing the trajectory of the projectile, which is well-known in the art.  It must also be noted that Applicant has disclosed no difference between being fired from a barrel, cylinder, carrier shell or the like, i.e. these terms are used as synonyms for each other throughout the disclosure, such that the presumption must be that there is no patentable distinction among them.
On the other hand, Campbell discloses “a holding means 30,” col. 2, line 55, which “is shown as a much larger canister which may be separated into sections 30A and 30B by an id., lines 57-59 (emphasis added), and, which “might also be a strap or any other suitable structure for releasably holding the several canisters [22, 24, 26 and 28] together during the initial spinning,” id., lines 60-62 (emphasis added).  Thus, Campbell fairly and adequately discloses a spin stabilized carrier shell in holding means 30.
With respect to the second clause, Campbell’s disclosure of sections 30A and 30B being separated by an explosive charge fairly and adequately meets being fired from a carrier shell.
Applicant asserts that claim 10 depends from claim 9, but this is in error.  As noted in the previous office action, “Claim 10 depends on claim 8,” para. 9.
With respect to method claim 9, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Here, because all the claimed features of the device are met by Campbell, it must be assumed that the device will inherently perform the claim process.
A word about the holding device being deformed: Campbell discloses exemplary connecting strap 34, akin to all other connecting straps.  Strap 34 is clearly shown having an S-shaped form in Figs. 1 and 2, and straightening in Fig. 3 to become a straight/flat piece in Figs. 4 and 5.  This suffices to meet the limitation, since the strap goes from one form to another.
In sum, while Campbell may not be the same device Applicant intends, the claim language must distinguish over the prior art in order to arrive at patentable subject matter.  For the reasons set forth above, such does not.
The rejections must stand as modified to address the amendments.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6, e.g., Fig. 1.  Examiner apologizes for not noticing this previously.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The amendment is not in proper form.  Claim 1 introduces “centrifugal forces caused by rotation of the sub-projectiles,” yet the italicized portion is not underlined; this feature was not present in the claims as originally filed or as amended 15 MAY 20.  Regardless, there does not [0002]; “a device that allows the sub-projectiles to leave the barrel, carrier shell or the like with decreased interference of the centrifugal forces,” ¶ [0005]; “loading of the sub-projectiles is due to the centrifugal forces and the rotation that implies that the sub-projectiles load the legs,” ¶ [0023]; “Due to the rotation, the sub-projectiles are influenced by the centrifugal force,” ¶ [0037]; “FIG. 2a shows an example of a holding device 5 with the purpose to overcome the problems caused by the centrifugal forces described above,” ¶ [0039]; and, as originally recited in the claims, “the device is deformed due to the centrifugal forces,” ¶ [0044].  However, nowhere does Applicant disclose centrifugal forces caused by rotation of sub-projectiles.  Thus, the metes and bounds of the limitation are ambiguous.
Claim 2 recites the limitations "the at least two include 2 to 12 legs," which should recite --legs-- after “two,” but which would then be unclear as repetitive, i.e. two legs include 2 legs.
The claim will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
Claims 1, 2, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell.
Re: claims 1, 2, and 7, Campbell discloses the claimed invention including a holding device for counteracting contact-impact event on elongated sub-projectiles 22, 24, 38, 40, 44, 46, 48, 54, 56, 58, 60, 70, 72, 74, 76, 78, e.g., Figs. 1 – 9 (see, e.g., Fig. 10A for elongate) when fired from a spin stabilized carrier shell (see previous explanation and that above), wherein the holding device comprises a core 50, 66, 82, e.g., Figs. 7 – 9, respectively, comprising at least two 41, 45, 47, 49, 62, 64, 80, e.g., Figs. 6 – 9 (all akin to 34, e.g., Figs. 1 – 5), at least partially enclosing at least one sub-projectile each (as shown), wherein the at least two legs are deformed due to centrifugal forces and the sub-projectiles are released in a controlled manner.  See, e.g., col. 2, line 55, through col. 5, line 15.
Re: claim 5, while Campbell fairly discloses up to five sub-projectiles, e.g., Fig. 9, the recitation of “can enclose” merely requires the capability to perform such.  It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Re: claim 8, the holding means relied upon in claim 6 suffice to meet a projectile.
Concerning method claims 9 and 10, in view of the structure disclosed by Campbell, the method of using the apparatus would be inherent, since it is the normal and logical manner in which the apparatus is used.  See, also, in re King, above.

Claim Rejections - 35 USC § 103
Claims 3, 4, 11, and, alternatively, claims 1, 2, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell.
Anent claims 1, 2, and 5 – 8, while Campbell may not explicitly disclose firing the apparatus from a barrel, etc., such would have been obvious to one of ordinary skill in the art at the time of invention.  This is asserted in view of the area of concern, namely, projectiles and missiles.  It has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 
Re: claim 3, Campbell appears to be silent with respect to any particular material used for the straps.  However, such need be capable of performing the function of decreasing (or increasing) spin of sub-projectiles.  See, e.g., col. 1, lines 40 – 61.  Because at least wood and ceramic materials can be presumed not to have been used for such, all that realistically remains is paper or cardboard, plastic, and metal or alloys thereof.  Paper and cardboard, while perhaps being up to the task within certain parameters, are unlikely, since such do not normally perform tensioning or compressing functions (per the Abstract).  This leaves plastic and metal or an alloy thereof, but fails to describe any particular metal or alloy thereof.  Regardless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use plastics, aluminum, magnesium, or steel for the straps, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  With such materials the degree of tension or compression required can be controlled by the material’s properties, e.g., constituents, method of making, etc., and by its thickness, which is also undisclosed by Campbell and, thus, left to those of ordinary skill in the art to determine.
Re: claim 4, akin to claim 3 above, there are only so many methods of forming the strap disclosed by Campbell, including molding (including injection molding et al.), casting (including the many types thereof), stamping, forging, welding, etc., any one of which would be obvious to one of ordinary skill in the art at the time of invention.  This is asserted because Applicants are 
For both claims 3 and 4 above, there is no evidence that one of ordinary skill in the art would be stymied by Campbell’s apparent silence with respect to use of any particular materials or methods of forming the elements.  Thus, ordinary skill in the art suffices.
Concerning method claims 9 and 10, in view of the structure disclosed or obviated by Campbell, the method of using the apparatus would be obvious, since it is the normal and logical manner in which the apparatus can be used.
Re: claim 11, whether Campbell discloses the relative widths, it has been held that limitations relating to the size of an element were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled."  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  Even further, the Federal Circuit held that, where the only difference Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-May-21